El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
*75Los Estados Unidos de America, representado por el Jefe de la “Puerto Rico Hurricane Relief Loan Section”, de la División de Territorios y Posesiones Insulares del Departa-mento del Interior de los Estados Unidos de América, como-sucesora de la “Puerto Rico Hurricane Relief Commission,”' otorgó una escritura cancelando' una hipoteca de $2,500 de que era deudor el aquí recurrente Ramón Emilio Irizarry.. Dicha hipoteca gravaba varias fincas del deudor situadas en la demarcación del Registro de la Propiedad de Mayagüez; y una finca que correspondía al Registro de la Propiedad de San Hermán. Presentada la escritura al Registro de Maya-güez se inscribió la misma sin que el registrador exigiese el pago de derecho alguno pero el Registrador de San Hermán exigió que se pagaran los derechos de inscripción y al ne-garse el recurrente a pagarlos solicitó que se suspendiera la. inscripción y así lo hizo el registrador por medio de una nota que en lo pertinente dice así:
1 ‘ Suspendida la inscripción de la cancelación de hipoteca que com-prende el documento que precede, en cuanto a la finca letra ‘A’, única perteneciente a la demarcación de este Registro, por no haberse con-signado por el presentante ni por la parte interesada, los derechos requeridos que con arreglo a la Ley Núm. 113 de mayo -6 de 1941,... ”■
La única cuestión planteada en este recurso es si la inscripción de una escritura otorgada por los Estados Uni-dos de América cancelando una hipoteca que fué constituida para garantizar un préstamo concedido por la Puerto Rico-Hurricane Commission de acuerdo con la Resolución Con-junta núm. 74 del 70 Congreso (45 Stat. 1067), aprobada en diciembre 21 de 1928, a un agricultor para la rehabilitación de sus fincas afectadas por el huracán de 1928, conlleva el .pago de los derechos arancelarios provistos por ley.
Las leyes aprobadas por la Legislatura 'de Puerto Rico-en relación con estos casos, son las siguientes: ' ;
Por la Ley núm. 1, aprobada el 12 de marzo de 1929 ((1) pág. 123), se eximió del pago de derechos cualquier escritura. *76u otro instrumento otorgado ante notario público a favor de los Estados Unidos de América de acuerdo con la Resolu-ción Conjunta núm. 74, snpra.
La Ley núm. 52 aprobada el 25 de abril de 1931 (pág. •391) “para eximir del pago de derechos las inscripciones de .las escrituras otorgadas a favor de dos Estados Unidos de América”, cayos artículos 1 y 2 leen así:
“Artículo 1 — Que las • escrituras u otros instrumentos otorgados •a favor de los Estados Unidos de América, de conformidad con, o a virtud de la Resolución Conjunta del Congreso, titulada, ‘Para el Au-xilio de Puerto Rico’, aprobada el día 21 de diciembre de 1928, serán .inscritas en los Registros de la Propiedad de esta Isla libre de los •derechos, prescritos por ley, para las operaciones de tales registros.
“Artículo 2. — Esta Ley tiene efecto retroactivo, extendiéndose sus disposiciones a todos aquellos contratos de las circunstancias expre-sadas en la sección anterior.”
Sostiene el registrador recurrido que de acuerdo con es-tas leyes están exentas del pago de esos derechos las escri-turas otorgadas a favor de los Estados Unidos de América, pero que la escritura de cancelación de una de estas 'hipote-cas, siendo a favor del deudor, no lo está. La frase “a favor de” la interpreta el recurrido como “a beneficio de” y arguye que la garantía hipotecaria de estos casos se consti-tuyó a beneficio del acreedor, los Estados Unidos de Amé-rica, mientras que su cancelación a quien beneficia es al -deudor.
Por su parte, el recurrente sostiene que la intención de la Legislatura de Puerto Rico fué la de liberar del pago de ■derechos, de acuerdo con el artículo 2 de la Ley 52, supra, ‘todos los contratos otorgados por los Estados Unidos de América en relación con la mencionada ley de auxilio.
No tiene razón, a nuestro juicio, el recurrente, porque si bien en el artículo 2, supra, se le da carácter retroactivo a la ley sólo se extienden sus disposiciones a todos aquellos •contratos “de las circunstancias expresadas en la sección anterior” y ya hemos visto que dicha sección expresamente se *77refiere, únicamente, a las escrituras w otros documentos otor-gados “a favor de los Estados Unidos de América”.
Arguye, además, el recurrente, que el fin de la exención fué proteger a los agricultores arruinados por el huracán de 1928, tanto en el otorgamiento e inscripción de lag escrituras en que se constituyeron las hipotecas, como en la inscripción de su cancelación. Si ésta fué la intención del legislador, no la expresó en las leyes que hemos citado en tanto en cuanto a lá inscripción de una escritura de cancelación de hipoteca otorgada por los Estados Unidos de América a favor del deudor, como lo es la que fué objeto de la nota recurrida. Cuando la letra de la ley es clara y libre de toda ambigüedad la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu, dispone el articula 14 de nuestro Código Civil, y en el caso de autos, el artículo1 de la Ley 52, supra, es perfectamente claro y no da lugar a ambigüedad alguna. Tampoco la hay en la escritura presentada al registro, que por su propio título es otorgada por “Los Estados Unidos de América a■ favor de don Eamón Emilio Irizarry y G-andulla”.
És cierto que no es el título que se le ponga a una escritura, como no lo es el de una acción judicial, lo que determina la naturaleza del contrato otorgado o de la acción ejercitada. Empero, en el caso que resolvemos, tratándosede una escritura de cancelación de hipoteca, en la ■ que los Estados Unidos de América cancelan la garantía que el deudor Irizarry les había otorgado por el préstamo recibido, no puede haber duda de que es a favor del deudor quien así obtiene que se liberen sus fincas de los gravámenes que sobre ellas pesaban.
A la ley de exención que interpretamos no puede dársele el alcance que pretende el recurrente, pues equivaldría a sos-tener judicialmente que donde dice “escrituras u otros ins-trumentos otorgados a favor de los Estados Unidos de Amé-rica” debe interpretarse que dice “escrituras u otros instru-mentos otorgados por los Estados Unidos de América.”
*78Por la cancelación de nna hipoteca inscrita en el Registro ■se extingue el derecho que tenía el acreedor sobre la finca hipotecada y el deudor adquiere el derecho de liberar su finca de la obligación a que estaba afecta. Como dice Morell én sus Comentarios a la Legislación Hipotecaria, tomo 3, pá-gina 366, “La extinción representa la pérdida del derecho, pérdida que 'equivale en principio a un acto de enajenación «o disposición ...” Véase además 3 Gralindo y Escosura, Ley Plipotecaria, 10. Esa enajenación se hace a favor del deu-dor y, siendo así, no puede sostenerse con propiedad que la escritura de cancelación sea una a favor del acreedor, en este caso los Estados Unidos de América.
Cuando la Legislatura de Puerto Rico ha querido exentar ■del pago de derechos de inscripción tanto la constitución de una hipoteca a favor de una agencia del Gobierno de los Es-tados Unidos de América como la cancelación de dicha obli-gación, lo ha hecho en forma'expresa según lo demuestra la Ley núm. 311 aprobada el 15 de mayo de 1938 (pág. 573), ■que en lo pertinente de sus artículos 1 y 2 dispone lo si-guiente :
“Artículo 1. — Que todo documento público o privado otorgado ■para los efectos de contratar y garantizar préstamos hipotecarios o •dé cualquier otra naturaleza cuya cuantía no exceda de la suma de mil quinientos (1,500) dólares, por la Federal Land Bank of Baltimore ; Federal Intermediate Credit Bank of Baltimore; Land Bank •Commissioner; Production Credit Corporation of Baltimore; Puerto Rico Production Credit Association-; Baltimore Bank of Cooperatives y Home Owners’ Loan Corporation; Emergency Crop and Feed Loan .Office y/o el Gobernador de la Administración de Crédito Agrí-cola; así como todo otro documento público o privado otorgado para •comprobar la entrega del importe del préstamo; o el pago de dicho préstamo en todo o en parte; así como la cancelación total o parcial ■de las garantías correspondientes; y todo otro documento público o privado que sea necesario otorgarse en relación con dichos préstamos y garantías correspondientes serán autenticados por cualquier nota-rio de Puerto Rico o funcionario público en-su caso, libre de sellos *79■de rentas internas prescritos por la Ley No. 31, aprobada en noviem-bre 30 de 1917 o por cualquier otra ley.
“Artículo 2. — Que las escrituras u otros documentos a que sé re-fiere el artículo primero serán inscritos en los registros de la propiedad •de esta Isla libre de derechos, contribuciones, o impuestos de cualquier naturaleza prescritos por la ley para las operaciones de tales registros .siempre que el importe de la operación no exceda de la suma de mil quinientos (1,500) dólares; ...” (Bastardillas nuestras.)
Véase como expresamente se usó la frase “todo docu-mento público o privado otorgado .... por, etc.” y no “a fa-favor de” y se incluyeron además los documentos otorgados para la cancelación total o parcial de las garantías correspon-dientes, y la inscripción de todos ellos en el registro, libre de ■derechos, contribuciones o impuestos de cualquier naturaleza. Desde luego que la inclusión en esta ley de exención del pago de contribuciones o impuestos nada implica en cuanto al arancel dé los derechos a pagar en los registros, pues según resolvimos en el caso de R. F. C. Mortgage Co. v. Registrador, 60 D.P.R. 235, los sellos que en estos casos se exigen para la inscripción en el registro de la propiedad son un derecho (fee) y no una contribución, no violándose así la in-hibición constitucional contra la imposición de contribuciones a una instrumentalidad del Gobierno Federal.

Somos de opinión que la nota recurrida debe ser confir-mada.